Per Curiam;
The defendant has been convicted in the County Court of Kings county of the crime of rape in the second degree, and has been sentenced to the. State prison at Sing Sing for an indeterminate period, the- minimum, seven years and five months, and the maximum, ten years. He is a young man, twenty-three years of age, and the rape consisted of voluntary intercourse with a girl under the age of eighteen years. The defendant’s guilt was clearly established by. the evidence of the complainant, but the corroborative proof required by the statute (Penal Law, § 2013) is unsatisfactory. The appeal was submitted without argument, and we find on the brief of the respondent that the proof of corroboration' consists in the fact that the girl and the defendant were found in bed together. There is no proof in the case that the girl and the defendant were found in bed together. There is evidence that the girl was found in the defendant’s bed, but no evidence- that he was there, either in the bed or in the room, at the time. Without deciding that the evidence, as we find it, is not sufficient to meet the requirements of corroboration, yet in view of the very severe punishment inflicted, we are inclined to think that the clear, precise and strong proof suggested by the respondent’s brief, and evidently at the command of the prosecution, should have been presented; and we, therefore, direct that a new trial he had in the interests of justice.
The judgment of conviction should be reversed.
Hirschberg, Burr, Woodward and Rich, JJ., concurred; Jenks, P. J., concurred in the result.
Judgment of conviction of the County Court of Kings county reversed and new trial ordered.